IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

FILED

MAY 2 4 2019

Clerk, US District Court
District Of Montana
Billings

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
ARTIE LEWIS SMELLS, SR.,

Defendant.

 

CR 18-126-BLG-SPW

ORDER

 

Upon the United States’ Motion to Dismiss with Prejudice the Forfeiture

Allegation (Doc. 27) contained in the indictment, and for good cause shown,

IT IS HEREBY ORDERED that the forfeiture allegation contained in the

indictment is DISMISSED WITH PREJUDICE.

york
DATED this 22?" day of May, 2019.

Lene f Uber tin.

“SUSAN P. WATTERS

United States District Court Judge
